886 F.2d 1559
56 Ed. Law Rep. 478
McSOMEBODIES, et al., (No. 2), Plaintiffs-Appellants,v.SAN MATEO CITY SCHOOL DISTRICT, et al., Defendants-Appellees.
No. 89-15270.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted Aug. 17, 1989.Decided Oct. 3, 1989.

Kathryn E. Dobel, Berkeley, Cal., for plaintiffs-appellants.
Diane E. Finkelstein, Shupe and Finkelstein, San Mateo, Cal., for defendants-appellees.
Appeal from the United States District Court for the Northern District of California.
Before CHAMBERS and WIGGINS, Circuit Judges, and BREWSTER,* District Judge.
CHAMBERS, Circuit Judge:


1
This is a companion case to our McSomebodies, et al., (No. 1) v. Burlingame Elementary School District, 886 F.2d 1558(9th Cir.1989).  Here we have a different pair of parents and a different child.  Again we change the name in the caption to keep the child's name out of the buckram.


2
Again, the second case involves a handicapped child enrolled in the San Mateo City School District.  After an administrative hearing pursuant to the Handicapped Children's Protection Act of 1986, 20 U.S.C. Sec. 1415(e)(4)(B), the parents prevailed on the issue of placement, but the School District denied attorney's fees.


3
Eventually, the parents sued in the U.S. District Court, and judgment went against them.  This appeal followed.


4
At the time of the district court decisions in the Burlingame and San Mateo City cases, there was much to be said for the court's rulings, but subsequent cases have overtaken us.  The overwhelming majority of cases now support fees from bottom to top.  We decline to follow any of the minority.


5
REVERSED for proceedings consistent with our decision in McSomebodies (No. 1) and the above McSomebodies (No. 2).



*
 The Honorable Rudi M. Brewster, United States District Judge for the Southern District of California, sitting by designation